Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Akeem Labeeb Al-Muwwakkil appeals the district court’s order denying his Rule 60(b) motion of the Federal Rules of Civil Procedure in which Al-Muwwakkil at*549tempted to revisit an order issued during his criminal trial denying a motion to suppress. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Al-Muwwakkil, No. 4:01-cr-00092-RGD-1 (E.D.Va. July 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.